DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed January 28, 2021.
Claims 1-8, 10-11, 13-17, and 19-21 are pending in this application.  Claims 9, 12, 18 and 22-25 were previously canceled.  
Remarks
It has been held that actions that may or may not be done are indefinite and does not distinguish the claim from the prior art. In re Collier, 158 USPQ 266 (CCPA 1968).
In this case, the claims recite multiple instances of actions that may or may not be done.
Claim 1 – “when a connection . . . device”, “the encryption key . . . memory”, “based on the encryption key being present in the memory, the processor allowing output…”
Response to Arguments
Applicant's arguments, filed January 28, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1 and 13, that the claims are properly supported by the specification.
Examiner respectfully disagrees.
Claims 1 and 13 recite the steps of “not permitting” and “allowing”. These terms are broad enough to read on all possible acts that could result in output of the data not occurring or occurring. However, the specification only describes a particular manner in which this result is achieved (Par 42,44 of the PgPub. Therefore, the specification does not provide support for the full breadth of the claim.  LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005)).
Applicant argues, regarding claims 1 and 12 (sic), that nothing in the cited references teaches, discloses or suggests a patient support or a processor of a patient support, which copies an encryption key on a portable memory device to memory of the patient support not permitting output of data from the memory through the port and/or through the communication interface until the encryption key is present in the memory; or based on the encryption key being present in the memory, the processor allowing output of data from the memory of the patient support.
Examiner respectfully disagrees.
Lemire teaches a patient support.  (abs “patient support apparatus)
Mackelden teaches the processor copying the encryption key to the memory of the controller: (par 11-17,”copy a decryption key from a data storage medium to the memory”, ”, “receive a decryption key from the host device and to store the received decryption key in the memory”) the processor not permitting output of data from the memory through the port and/or through the communication interface until the encryption key is present in the memory; (par 11-17 “return an error to the host device if the retrieved data are encrypted and no decryption key is stored in the memory”) and based on -the encryption key being present in the memory, the processor permitting output of data from the memory. (par 11-17 “deliver the decrypted data to the host device if the encrypted data have been successfully decrypted”)
It would be obvious to one of ordinary skill in the art to combine Fukushima and Lemire with Mackelden in order to obtain a more convenient and secure method of storing patient records.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13 –
Claims 1 and 13 recite the steps of “not permitting” and “allowing”. These terms are broad enough to read on all possible acts that could result in output of the data not occurring or occurring. However, the specification only describes a particular manner in which this result is achieved  (Par 42,44 of the PgPub. Therefore, the specification does not provide support for the full breadth of the claim.  (LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005)).
Claims 2-8, 10-11, 14-17, and 19-21 are rejected under similar criteria as each depends from either claim 1 or claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10-11, 13-15, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima (US 2003/0065930) in view of Lemire et al (US 2007/0130692) and further in view of Mackelden et al (US 2007/0028112).
Regarding claim 1 –
Fukushima teaches a method of enhancing security of data output from a patient support, the patient support including a controller with a processor and memory, the processor being in communication with the memory, the memory having stored therein data and a software program executable by the processor, and the patient support further including a port and a communication interface, the port being in communication with the controller, the method comprising:
the processor monitoring and detecting a portable memory device connection with the port; (par 28-36)
when a connection of the portable memory device with the port is detected, the processor detecting an encryption key on the portable memory device; (par 28-36)
Fukushima does not specifically teach a patient support.
Lemire teaches a patient support.  (abs)
It would be obvious to one of ordinary skill in the art to combine Fukushima and Lemire in order to obtain a more convenient and secure method of storing patient records.
Fukushima does not specifically teach when the encryption key is detected the processor copying the encryption key to the memory of the controller: the processor not permitting output of data from the memory through the port and/or through the communication interface until the encryption key is present in the memory; and based on the encryption key being present in the memory, the processor permitting output of data from the memory. 
Mackelden teaches when the encryption key is detected, the processor copying the encryption key to the memory of the controller: (par 11-17)
the processor not permitting output of data from the memory through the port and/or through the communication interface until the encryption key is present in the memory; (par 11-17) and
based on the encryption key being present in the memory, the processor allowing output of data from the memory. (par 11-17)
It would be obvious to one of ordinary skill in the art to combine Fukushima and Lemire with Mackelden in order to obtain a more convenient and secure method of storing patient records.
Regarding claims 2 and 14 –
Lemire teaches the processor encrypting the data using the encryption key to obtain encrypted data. (par 114)
Regarding claim 4 –
Lemire teaches the processor receiving a request at the patient support to output data. (par 114).
Regarding claims 6 and 15 –
Lemire teaches that receiving a request includes the processor receiving the request from an external device via a communication interface of the patient support. (par 114)
Regarding claim 7 –
Lemire teaches that receiving a request includes the processor receiving the request from a remote computer. (par 115)
Regarding claim 8 –
Lemire teaches that receiving a request includes the processor receiving the request from a user interface of the patient support. (par 118)
Regarding claim 10  –
Lemire teaches that detecting whether a portable memory device is in communication with the controller includes the processor detecting the memory device is connected to the controller via a physical connection or short-range wireless connection. (par 116, 114, 115).
Regarding claims 11 and 21 –
Mackelden teaches that copying the encryption key to the memory of the controller is automatic in response to detecting that the memory device is connected to the communication interface. (par 11-17).
Regarding claim 13 -
Fukushima teaches a device comprising:
a memory to store data; (par 28-36)
a port to connect to a portable memory device; (par 28-36)
a communication interface; (par 28-36) and
a processor coupled to and in communication with the memory, the port, and the communication interface. (par 28-36).
Fukushima does not specifically teach a patient support.
Lemire teaches a patient support.  (abs)
Fukushima does not specifically teach the processor having an executable program stored therein configured to monitor and detect when a portable memory device is connected to said port and 
However, Fukushima teaches the processor detecting an encryption key on the portable memory device. (par 28-36)
Mackelden teaches detect when a portable memory device is connected to said port and when the memory device is connected to the port to detect and copy an encryption key from the portable memory device to the memory (par 11-17)
the program configured to not permit output of data from the memory through the port and/or through the communication interface until the encryption key presence is detected in the memory, and based on detecting the presence of the encryption key in the memory the program configured to allow output of data via the communication interface or the port. (par 11-17)
Regarding claim 19 –
Mackelden teaches that the processor is receives the encryption key from the memory device when connected to the port via a physical connection or short-range wireless connection. . (par 11-17).
Claims 3 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima (US 2003/0065930) in view of Lemire et al (US 2007/0130692) and Mackelden et al (US 2007/0028112), and further in view of Yao et al (US 2012/0072351).
Fukushima in view of Lemire and Mackelden teaches as above.
Regarding claim 3 –
Yao teaches the processor digitally signing the data using the encryption key. (par 28).
It would be obvious to one of ordinary skill in the art to combine Fukushima and Lemire with Mackelden and Yao for greater record security.
Regarding claim 17 – 
Yao teaches that when the request is digitally signed the processor authenticating the request using the encryption key. (par 28).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima (US 2003/0065930) in view of Lemire et al (US 2007/0130692) and Mackelden et al (US 2007/0028112) and further in view of Spitz (US 2006/0190734).
Fukushima in view of Lemire and Mackelden teaches as above.
Regarding claim 5 –
Spitz teaches that said receiving a request includes receiving a digitally signed request, the method further comprising the processor authenticating the digitally signed request using the encryption key, and said allowing output of data additionally being based on the digitally signed request being authenticated. (par 47).
It would be obvious to one of ordinary skill in the art to combine Fukushima and Lemire with Mackelden and Spitz for greater record security.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima (US 2003/0065930) in view of Lemire et al (US 2007/0130692) and Mackelden et al (US 2007/0028112) and further in view of Webb et al (US 2002/0123673).
Fukushima in view of Lemire and Mackelden teaches as above.
Regarding claim 16 –
Webb teaches that when the request is digitally signed the program is configured to authenticate the request using the encryption key. (par 102).
It would be obvious to one of ordinary skill in the art to combine Fukushima and Lemire with Mackelden and Webb for greater record security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warner et al (US 2008/0126132) teach a smart bed system.
Russ (US 6,749,566) teaches a patient monitoring area network.
Kapoor (US 2005/0102167) teaches provisioning and controlling medical instruments using wireless data communication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685